Citation Nr: 0835385	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-10 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, North Carolina


THE ISSUE

Entitlement to clothing allowance for the year 2005.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1966 and from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of June 2008.  
This matter was originally on appeal from an adverse action 
of the Department of Veterans Affairs Medical Center (VAMC) 
in Fayetteville, North Carolina in December 2005.  

In the veteran's substantive appeal, dated in April 2006, he 
requested a hearing before a member of the Board.  In 
correspondence dated in March 2007, he withdrew his hearing 
request.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Board remanded this case to the VAMC for 
additional development.  A review of the record showed that 
one of the folders associated with the veteran's claims file 
had been sent to the Winston-Salem, North Carolina VA 
Regional Office sometime after the Board's remand.  It is not 
clear whether the rest of the claims file had been 
transferred to the VAMC or whether it remained at the Board.  
The folder that had been sent to the Regional Office has been 
returned to the Board and has been associated with the rest 
of the claims file.  The entire claims file is now at the 
Board.   

There have been no additional documents associated with the 
claims file after the Board's June 2008 remand.  Thus, at 
this time the Board's remand directives have not been 
completely fulfilled.  The Board must remand this case again 
for fulfillment of the Board's previous remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board 
must insure compliance with its remands).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion as requested 
in the Board's June 2007 remand.

2.  Thereafter, the veteran's claim of 
entitlement to service clothing allowance 
for the year 2005 should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




